Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Announces First Quarter Results Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, May 8 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) is a gold exploration and mining company based in Saskatoon, Saskatchewan. The Company's entire asset base is located in Canada. Its major exploration property, the Madsen project, is located at Red Lake, Ontario, Canada. The 100% owned Seabee mine is located in northern Saskatchewan. The Company also owns producing oil and natural gas assets. During the first quarter, Claude Resources Inc. continued to focus on the development of its two main assets, the Madsen exploration project and the Seabee gold mine. At the Madsen project, surface exploration and shaft dewatering continued on schedule. Recently, the Company issued four media releases (see website www.clauderesources.com) with encouraging results from the surface drilling program along the mafic/ultramafic trend, demonstrating the potential for the development of meaningful resources near surface on the Madsen project. Claude expects to be dewatered to the 16th level in the Madsen mine in the first quarter of 2009. Access to this level should enable the Company to establish a drill platform underground to test potential high-grade targets at depth. At the Seabee mine, the Company continued to upgrade its mineral resources. Reported ounces were increased significantly at the Santoy 8 satellite project (see media release dated April 21, 2008: "Claude Resources Reports Indicated Resource of 727,500 Tonnes at 8.98 g/t at Santoy 8"). In addition, Claude continued significant upgrades to mining equipment and infrastructure in order to facilitate increased production while containing cash operating costs. Gold production for full year 2008 is expected to be between 48,000 and 52,000 ounces compared to 44,323 ounces in 2007. << Financial Highlights Three Three Months Months Ended Ended March March 31, 2008 31, 2007 Revenue ($ millions) 10.4 7.9 Net earnings (loss) ($ millions) 0.4 (0.04) Earnings (loss) per share ($) 0.00 0.00 Average realized gold price (CDN $/ounce/US $/ounce) 921/918 765/653 Total cash operating costs (CDN $/ounce/ US $/ounce) 729/725 631/539 Working capital ($ millions) 6.0 (1.5) >> MANAGEMENT'S DISCUSSION AND ANALYSIS The following discussion is a review of the financial position of Claude Resources Inc. ("Claude" or the "Company") as at March 31, 2008 compared to December 31, 2007, and the results of operations for the three months ended March 31, 2008 compared with the corresponding period of 2007. This discussion is the responsibility of Management and the information within this Management's Discussion and Analysis is current to May 8, 2008 (except as otherwise noted). The Board of Directors reviewed and approved the disclosure presented herein through the Audit Committee. This discussion should be read in conjunction with the Company's 2007 annual Management's Discussion and Analysis and 2007 annual audited consolidated financial statements and notes to those statements. All amounts are expressed in millions of Canadian dollars, except where otherwise indicated. EXPLORATION Claude's 100% owned Madsen gold project comprises approximately 4,000 hectares (10,000 acres) and four former producing mines. The Madsen mine produced in excess of 2.6 million ounces over a 40 year history and is the third largest gold producer in the Red Lake camp. The 2008 exploration program will focus on testing seven regional and or conceptual targets and three advanced exploration targets. Compilation and modelling of final drill results from the 2007 drill program at Santoy 8 continued through the first quarter, with a revised resource estimate planned during the second quarter. Madsen Project During the first quarter, the Company continued aggressive exploration on the Madsen property, discovering high-grade vein systems associated with the mafic-ultramafic trend within the Starratt Olsen and Fork Zone target areas. A Phase One drill program was also completed on the polymetallic (Au-Mo-W-Cu) target in the northwest portion of the property. Two surface drill rigs were active on the property and are planned to continue through 2008. In preparation for underground drilling, shaft dewatering continued as planned, reaching the 9th level in March. One of the high priority target areas outlined from previous drilling on the Madsen property is the Fork Zone. Historic drilling by Madsen Gold Corp and Placer Dome highlighted the potential of this area to host both replacement style and high grade, vein-hosted mineralization associated with the hangingwall contact of the ultramafic trend. Results released to date have defined the mineralized structure over a strike length of 340 meters and it remains open along strike to the north, to the south and down plunge. Hole
